DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/2/22 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated and described by Frola (EP 0 760 247 A2).
The Frola reference discloses a patient oxygen therapy device and method that collects at least one device property (see full paragraph that bridges pages 3 and 4) , communicated the property to a data base (see page 4, lines 33-48) and later displays the associated data to authorized party via a user interface (see page 5, first and second full paragraphs).
In regard to claim 2, see full paragraph that bridges pages 3 and 4.
In regard to claim 3, see page 5, second full paragraph.
In regard to claim 4, see page 5, line 33-34.
In regard to claim 5 and 6, see page 5, lines 30-33.
In regard to claim 22, see at least microprocessor 32 and associated memory.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frola (EP 0 760 247 A2) in view of Wondka et al. (US 2010/0083968).
The Frola reference discloses a patient oxygen therapy device and method (supra), but fails to performing standardized testing while using the therapy device.  The Wondka et al. reference discloses another patient oxygen therapy device that utilizes standardized testing (i.e. the 6-minute walk test) to optimize the performance of the therapy device and evaluate the health status of the patient (see paragraph 0069 of Wondka et al.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate standardized testing, including the 6-minute walk, in the operation of the Frola device and method in view of the teachings of Wondka et al in order to optimize the performance of the therapy device and evaluate the health status of the patient (see paragraph 0069 of Wondka et al.).    
In regard to claim 23, see at least microprocessor 32 and associated memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Freeman et al., Kayyali et al., Freitag et al., and Fisher et al. references pertain to various gas therapy systems with features similar tot hat of Applicant’s.


Claims 15-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/            Primary Examiner, Art Unit 3649